Citation Nr: 0419485	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  95-16 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
The veteran had additional periods of active duty for 
training and/or inactive duty training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied, in 
pertinent part, service connection for sleep apnea and 
rheumatoid arthritis.  In June 2003, the Board issued a 
remand requesting further development for those issues.  The 
veteran has been represented by the American Legion 
throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

A June 1999 private clinical note reflects that the veteran 
related his stomach problems to his service-connected post-
traumatic stress disorder (PTSD).  In the veteran's June 1999 
written statement, he indicated that "another type of 
arthritis" had worsened as a result of his service-connected 
PTSD (see private clinical note dated in June 1999 diagnosing 
the veteran with degenerative arthritis of the hands, 
presumably the other arthritis that the veteran is referring 
to).  The issues are referred to the RO for appropriate 
action.


REMAND

In June 2003, the Board requested VA compensation examination 
to determine the etiology of the veteran's sleep apnea and 
rheumatoid arthritis.  The Board specifically asked the 
examiner to assess whether the veteran's disorders had 
worsened as a result of his service-connected PTSD.  The 
examiner conducting the September 2003 VA compensation 
examination concluded that the veteran's service-connected 
PTSD clearly did not cause sleep apnea or rheumatoid 
arthritis, but he opined that it was conceivable that PTSD 
"might" have worsened or exacerbated the sleep apnea or 
rheumatoid arthritis.  Because the examiner's statement is 
too ambiguous for appellate purposes, the Board finds that 
another VA examination is required to determine the etiology 
of his sleep apnea and rheumatoid arthritis.  See Bloom v. 
West, 12 Vet. App. 185 (1999) ("could have caused" language 
is not sufficient to well ground a claim); Bostain v. West, 
11 Vet. App. 124 (1998) ("may or may not" language too 
speculative to be new and material evidence).  The United 
States Court of Appeals for Veterans Claims (Court) has 
explained that service connection is warranted for disability 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448, 449 
(1995).  

A July 2000 VA treatment record reflects that the veteran 
also relates his rheumatoid arthritis to herbicide exposure 
in Vietnam.  The veteran was afforded with VA Agent Orange 
examination in April 1984.  The veteran, however, has not 
been notified of the post-February 1994 laws and regulations 
regarding herbicide agent claims.  See Nehmer v. U.S. 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I).  Thus, the RO should notify the veteran with his right to 
another VA Agent Orange examination in accordance with the 
Nehmer I decision.  See M21-1, Part III, par. 5.10.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be asked to provide 
any evidence in his possession that 
pertains to the claim.  In particular, 
the RO should issue a VCAA notice to the 
veteran and his accredited representative 
which discusses the evidence required to 
support his claim for service connection 
for sleep apnea and rheumatoid arthritis, 
including regulations delineated in 
38 C.F.R. § 3.304, 3.306, 3.307, and 
3.310 (2003).

2. The RO should notify the veteran of 
his right to VA Agent Orange examination 
as delineated in M21-1, Part III, par. 
5.10.

3. The RO should request that the veteran 
provide information as to all updated 
treatment of sleep apnea and rheumatoid 
arthritis, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  

?	Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals and request 
that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

?	All evidence obtained should be 
associated with the veteran's claims 
folder.  If the RO is unable to obtain 
any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

4. The RO should then request that copies 
of all VA documentation pertaining to 
treatment of the veteran, which is not 
already of record, be forwarded for 
incorporation into the record.  

5.  The RO should then schedule the 
veteran for VA compensation examination 
with the appropriate examiner(s), which 
is sufficiently broad to accurately 
determine the current nature and severity 
of his sleep apnea and rheumatoid 
arthritis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

?	The examiner should address the 
following questions:  Is it more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that any identified sleep 
apnea or rheumatoid arthritis:

1.	had its onset during active 
service resulting from an 
injury documented in the 
service medical records; 
2.	is etiologically related to or 
increased in severity beyond 
its natural progression as a 
result of his service-connected 
PTSD; or 
3.	is in any other way causally 
related to active service? 

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  Using language such as 
"may or might have caused" or 
could have caused" is not 
acceptable for the purposes of this 
examination.  

?	A report should be prepared and 
associated with the veteran's VA 
claims folder.  The rationale for 
all opinions expressed must also be 
provided.  If the examiner is unable 
to render any opinion requested, it 
should be so indicated on the 
record, and the reasons should be 
noted. 

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

7.  The RO should then readjudicate the 
issues of entitlement to service 
connection for sleep apnea and rheumatoid 
arthritis with express consideration of 
Allen v. Brown, 7 Vet. App. 439, 448, 449 
(1995).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


